Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, and  20-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by over Yu et al. (US. Pub. No. 2014/0146894 A1).
Regarding claim 1, Yu teaches a video processing method([abstract]- methods for High Efficiency Video Coding), comprising: determining, based on a first flag, whether to signal a slice residual coding flag in a slice header([para 0054-0056]- (although the flag transform_skip_enabled_flag is discussed as being in the PPS header, the flag transform_skip_enabled_flag may be located in other headers, such as wherein the slice residual coding flag indicates whether transform-skip residual coding is enabled for one or more transform-skip (TS) or block-DPCM (BDPCM) coded blocks in a slice associated with the slice header([para 0054-0056]- although the flag transform_skip_ enabled_ flag is discussed as being in the PPS header. the flag transform_skip_enabled_flag may be located in other headers, such as in a slice header; if the flag transform_skip_enabled_flag is in the slice header, the flag transform_skip_enabled_flag applies to all blocks in the slice); and processing the slice based on the determination([para 0054-0056]- although the flag transform_skip_enabled_flag is discussed as being in the PPS header, the flag transform_skip_ enabled_flag may be located in other headers, such as in a slice header; if the flag transform_skip_ enabled_flag is in the slice header, the flag transform_kip_enabled_flag applies to all blocks in the slice; the syntax element transform_ skip_enabled_flag governs how encoders 116 encode the PPS header and how decoders 138, 140 decode the PPS header).
Regarding claim 2, Yu teaches in response to the first flag having a first value([para 0053]- a flag transform_skip_enabled_flag is set to a first value, such as 0), signaling the slice residual coding flag in the slice header([para 0054]- although the flag transform_skip_enabled_flag is discussed as being in the PPS header, the flag  transform_skip_enabled_flag equal to), determining that the transform-skip residual coding is enabled for the one or more transform-skip (TS) or block-DPCM (BDPCM) coded blocks in the slice associated with the slice header([para 0054 and 0058]- although the flag transform_skip_enabled_flag is discussed as being in the PPS header, the flag transform_skip_ enabled_flag may be located in other headers, such as in a slice header; transform_skip_enabled_flag equal to O specifies that transform_skip_flag is not present in the residual coding syntax and a transform will be applied to the current transform block).
Regarding claim 5, Yu teaches determining a maximum transform size for coding the video sequence is 32([para 0055]- a transform block of luma samples of size 8-8, 16-16, or 32-32).
Regarding claim 8, Yu teaches wherein a flag associated with the TS mode is not signaled in the SPS([para 0054, 0062]- the flag transform_skip_enabled_flag is found in a picture parameter set (PPS) header; the transform_skip_ enabled_flag is encoded in the PPS).
Regarding claim 20, Yu teaches signaling the first flag in a Picture Parameter Set (PPS) which the slice header refers to([para 0054]- the flag transform_skip_enabled_flag is found in a picture parameter set (PPS) header).
Regarding claim 21, Yu teaches signaling the first flag in a Picture Header (PH) that the slice header refers to([para 0053-0054]- flag transform_skip_enabled_flag is set to a first value, such as 0, para [00531), signaling the slice residual coding flag in the 
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 22 have been met in claim 1.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 23 have been met in claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 7, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above and further in view of Van der Auwera; Geert (US. Pub. No. 20160050443 A1; hereinafter as Van).

Regarding claim 3, Yu does not explicitly disclose signaling the first flag in a Sequence Parameter Set (SPS) that the slice header refers to.
In an analogous art, Van teaches signaling the first flag in a Sequence Parameter Set (SPS) that the slice header refers to([para 0080 and 0169]- a flag may be signaled in the SPS or slice header; signaling of a pcm_loop_filter _ disable_flag in an SPS; pcm_loop_filter_disable_flag in any of a slice header). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a technique of signaling the first flag in a Sequence Parameter Set (SPS) that the slice header refers to as taught by Van to the modified system of YU for the purpose of providing techniques for improving visual the quality of one or more losslessly coded blocks that include original video data. [Van; paragraph 0006].

Regarding claim 4, Van teaches in response to the first flag having a first value, disabling lossy coding for a video sequence associated with the SPS([para 0080; 0169]- disabling lossy coding for a video sequence associated with the SPS (a flag may be signaled in the SPS or slice header: signaling of a pcm_loop_filter _ disable_flag in an SPS; pcm_loop_filter_disable_flag in any of a slice header).
 wherein disabling the lossy coding (using a coding mode that is a lossless coding mode; losslessly coded blocks that include original video data by disabling).
Regarding claim 10, wherein disabling the lossy coding comprises: disabling dependent quantization for the video sequence([para 0060]- (pcm_loop_filter_disable_flag value is equal to true or 1; the cm_loop_filter_disable_flag value is equal to false, or 0; see also [para 008-0010, 0025]- using a coding mode that is a lossless coding mode; losslessly coded blocks that include original video data by disabling).
Regarding claim 11,Van teaches in response to the slice residual coding flag having a first value, disabling lossy coding for the slice([para 0060]- pcm_loop_filter_disable_flag value is equal to true or 1; the pcm_loop_filter_disable_flag value is equal to false, or 0; see also [para 008-0010, 0025]- using a coding mode that is a lossless coding mode; losslessly coded blocks that include original video data by disabling).
Regarding claim 12, Van teaches wherein disabling the lossy coding comprises: disabling adaptive loop filter (ALF) for the slice([0008-0010, 0025]- using a coding mode that is a lossless coding mode; losslessly coded blocks that include original video data by disabling; [0060]- disabling adaptive loop filter (ALF) for the slice (the loop filter processes may include deblocking filtering, adaptive loop filtering (ALF), and sample adaptive offset (SAO); if the pcm_loop_filter_ disable_flag value is equal to true, or "1," 
Regarding claim 13, Van teaches wherein a Dag associated with the ALF is not signaled in the slice header([para 0080]- a single-bit code, or "flag" may be signaled in the SPS, a picture parameter set (PPS), an adaptation parameter set (APS), or slice header).
Regarding claim 14, Van teaches wherein disabling the lossy coding comprises: disabling sample adaptive offset (SAO) for the slice([0008-0010, 0025]- using a coding mode that is a lossless coding mode; losslessly coded blocks that include original video data by disabling; [0060]- disabling adaptive loop filter (ALF) for the slice (the loop filter processes may include deblocking filtering, adaptive loop filtering (ALF), and sample adaptive offset (SAO); if the pcm_loop_filter_ disable_flag value is equal to true, or "1," both the deblocking and adaptive loop filter processes for samples of the IPCM coded blocks are disabled).
Regarding claim 15, Van wherein a flag associated, with the SAO is not signaled in the slice header([para 0080]- (a single-bit code, or "flag" may be signaled in the SPS, a picture parameter set (PPS), an adaptation parameter set (APS), or slice header).
Regarding claim 16, Van teaches wherein disabling the lossy coding comprises: disabling deblocking filter for the slice([0008-0010, 0025]- using a coding mode that is a lossless coding mode; losslessly coded blocks that include original video data by disabling; [0060]- disabling adaptive loop filter (ALF) for the slice (the loop filter processes may include deblocking filtering, adaptive loop filtering (ALF), and sample adaptive offset (SAO); if the pcm_loop_filter_ disable_flag value is equal to true, or "1," 
Regarding claim 17, Van teaches wherein a flag associated with the deblocking filter is not signaled in the slice header ([para 0080]- (a single-bit code, or "flag" may be signaled in the SPS, a picture parameter set (PPS), an adaptation parameter set (APS), or slice header).
Regarding claim 19, Van teaches wherein a flag associated with the LMCS is not signaled in the slice header ([para 0080]- a single-bit code, or "flag" may be signaled in the SPS, a picture parameter set (PPS), an adaptation parameter set (APS), or slice header).

Claims 6 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Van as applied to claim 4  above and further in view of Joshi et al. (US. Pub. No. 2014/0286412 A1).

Regarding claim 6, the combination of YU and Van don’t wherein disabling the lossy coding comprises: disabling joint CbCr coding for the video sequence.
In an analogous art, Joshi teaches disabling joint CbCr coding for the video sequence([para 0037 and 0055]-disabled for a current block if the current block is generated using lossy coding; Cb sample array and a Cr sample array, and syntax structures used to code the samples of the coding blocks). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include disabling joint CbCr coding for the video sequence as 
Regarding claim 9, Van teaches wherein disabling the lossy coding([para 0187]- determine that sign data hiding is disabled for a current block if the current block is generated using lossy coding) comprises: disabling sign data hiding for the video sequence([para 0181 and 0185]- sign_data_hiding_enabled_flag equal to O specifies that sign bit hiding (i.e., sign data hiding) is disabled; terms "sign bit hiding" and "sign data hiding" interchangeably; sign data hiding is disabled for certain blocks; sign data hiding may be disabled for a block when transform is skipped).


Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Van as applied to claim 11 above and further in view of He (US. Pub. No. 2008/0137752 A1).

Regarding claim 18, the combination of Yu and Van don’t explicitly disclsie wherein disabling the lossy coding comprises: disabling luma mapping with chroma scaling (LMCS) for the slice.
In an analogous art, He teaches wherein disabling the lossy coding comprises: disabling luma mapping with chroma scaling (LMCS) for the slice([para 0025]- disabling luma or chroma deblock filtering). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a technique of mapping with chroma scaling (LMCS) for the slice as taught by He  to the 

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Yu et al., US 2015/0195574 A1, discloses method for generating and processing slice headers with high efficiency video coded data.
2.	WANG et. al., US 2015/0103917 A1, discloses methods and devices for video coding in which blocks are coded with the transform skipped.
3.	Zhao et al., US. 2017/0280162 A1, discloses techniques for using block-level thresholding or block-level constraints for the use of one or more coding tools in video encoding and video decoding.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487